—Appeal from an order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered December 5, 1991, which, inter alia, granted defendant’s cross-motion to dismiss and for summary judgment, deemed to be one from a judgment of said court and Justice, entered December 26, 1991, and said judgment unanimously affirmed, with costs.
The IAS Court correctly determined that no attorney-client relationship existed between these parties. Although privity does not depend on an express agreement or upon payment of a fee, plaintiffs unilateral beliefs and actions do not confer upon it the status of client. There is nothing in the record to indicate that defendant law firm either affirmatively led plaintiff to believe it was acting on plaintiffs behalf or knowingly allowed plaintiff to proceed under this misconception. Concur —Milonas, J. P., Ellerin, Asch, Kassal and Rubin, JJ.